Citation Nr: 9918731	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether the February 1984 rating decision was clearly and 
unmistakably erroneous in failing to assign a rating greater 
than 10 percent for residuals of a fractured right femur.

2.  Whether the February 1984 rating decision was clearly and 
unmistakably erroneous in failing to assign a rating greater 
than 10 percent for scars of the left shoulder and upper arm.

3.  Entitlement to a rating in excess of 10 percent for 
conductive hearing loss of the right ear with chronic 
suppurative otitis media.

4.  Entitlement to a compensable rating for scars of the 
chest, right arm, right forearm, left forearm and hands.

5.  Entitlement to an increased rating for scars of the left 
shoulder and upper arm, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to July 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
by the Togus, Maine RO, which, in pertinent part: concluded 
that the February 1984 rating decision was not clearly and 
unmistakably erroneous in failing to assign a rating greater 
than 10 percent for residuals of a fractured right femur; 
concluded that the February 1984 rating decision was not 
clearly and unmistakably erroneous in failing to assign a 
rating greater than 10 percent for scars of the left shoulder 
and upper arm; granted service connection for conductive 
hearing loss of the right ear and assigned a 0 percent 
evaluation; granted service connection for scars of the 
chest, right arm, right forearm, left forearm and hands and 
assigned a 0 percent evaluation; and granted an increased (10 
percent) rating for scars of the left shoulder and upper arm.  
This matter also comes before the Board on appeal from a 
February 1994 rating decision by the Togus, Maine RO that 
denied entitlement to an increased (greater than 20 percent) 
rating for degenerative joint disease of the left knee.  In 
November 1984, the RO granted an increased (10 percent) 
rating for the veteran's right ear disability (now 
characterized as conductive hearing loss of the right ear 
with chronic suppurative otitis media), and the veteran 
continued his appeal.


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in September 1993, he requested a hearing 
before the Board at the RO.  This hearing has not been 
scheduled.  While he subsequently canceled a hearing, this 
was specifically in reference to a left knee disability and 
did not pertain to the other issues on appeal.  Since the 
Board may not proceed until the veteran is afforded the 
opportunity for such a hearing, 38 U.S.C.A. § 7107(b), the 
case must be REMANDED back to the RO for the following 
action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




